Citation Nr: 1626149	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-31 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 


THE ISSUE

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2015, the Board denied the issues on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, the Court, in a May 2016 Order, vacated the Board's decision and remanded the matter to the Board.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran was exposed to herbicides while on active duty at U-Tapao Air Force Base in Thailand.

2.  The Veteran has been diagnosed with diabetes mellitus which is presumed related to inservice herbicide exposure.  

3.  Hypertension was not manifest in service or within one year of service and is not otherwise attributable to service, including as due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  Diabetes mellitus may be presumed to be the result of herbicide exposure during active service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 7105(West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).  

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein, nor is hypertension proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service medical records, VA records, and identified private treatment records have been obtained and associated with the record.  The Board finds that a VA examination is not necessary to determine whether hypertension is related to service.  VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, hypertension is not a presumptive disorder for herbicides exposure which appears to be the Veteran's contention.  In addition, the Veteran did not exhibit hypertension during service or within one year of service.  Hypertension was first diagnosed many years after service.  In light of those findings, the Board finds that no further action, to include examination, is necessary and that the duty to assist has been met.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence could be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Livesay v. Principi, 15 Vet. App. 165 (2001); Reyes v. Brown, 7 Vet. App. 113 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2015).  

In addition, diabetes mellitus and hypertension will be presumed to have been incurred in service if either becomes manifest to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  That regulation pertains to chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 11637 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents, including diabetes mellitus.  38 C.F.R. § 3.309(e) (2015).

With regard to exposure to herbicides outside of Vietnam, VA's Adjudication Procedures Manual, M21, states that if a Veteran served with the Air Force at several Royal Thai Air Force Bases (RTAFBs), during the Vietnam Era and was stationed near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be conceded.  M21, IV.ii.2.C.10.q. 

Additionally, the Veterans Benefits Administration, Compensation and Pension Service has issued a "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era.  The Department of Defense (DoD) reported that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, and specifically identified that location as the Pranburi Military Reservation.  The Memorandum noted that tactical herbicides were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force indicated that, other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  However, there were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer (BCE).  The Memorandum noted that in Vietnam, tactical herbicides were aerially applied by aircraft in Operation RANCH HAND or by helicopters under the control of the United States Army Chemical Corps (ACC).  However, the BCE were not permitted to purchase or apply tactical herbicides.  The Memorandum noted that there were no records of tactical herbicide spraying by RANCH HAND or ACC aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30, 1963, to September 16, 1963, and from October 14, 1966, to October 17, 1966.  Also, the Memorandum reviewed the Project CHECO Southeast Asia Report: Base Defense in Thailand produced during the Vietnam era.  While the Report did not discuss the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical, or commercial, herbicides within fenced perimeters.  The Memorandum determined, therefore, that if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The Memorandum specifically identified security police units, as those known to have walked the perimeters, especially dog handlers.  However, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The Memorandum advised that if a Veteran's claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, that there was no presumption of secondary exposure based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam, as aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it would be inaccurate to find that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the Memorandum noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND, and that were no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred. 

Notwithstanding the dates cited in the Memorandum for the Record, the Joint Motion for Remand noted that M21-1MR, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q),1 noted that special consideration of herbicide exposure on a direct or factual basis should be afforded to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam Era anytime from February 1961 to May 1975.  The Joint Motion for Remand noted that the manual listed duties where presumptive exposure can be found because those Veterans regularly worked on the perimeter and exposure can be found if a Veteran was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  A review of the cited VA website for Public Health for "Thailand Military Bases and Agent Orange Exposure" shows a reference to the a declassified DoD report written in 1973 on Project CHECO Southeast Asia Report: Base Defense in Thailand 1968-1972, which contained evidence that there was a significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The VA website indicates that Vietnam-era veterans whose service involved duty on or near the perimeters of military bases in Thailand anytime between February 28, 1961, and May 7, 1975, may have been exposed to herbicides and may qualify for VA benefits, and that the following Veterans may have been exposed to herbicides:  for Air Force veterans, those who served on RTAF bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961, and May 7, 1975.

The Joint Motion for Remand noted the Veteran's personnel records confirmed that he served at U-Tapao Air Base and had several military occupation specialties during his military career, but while at U-Tapao Air Base he reported being a bombardier.  The Veteran indicated that he was on the flight line many times for the performance of his duties, including removing bomb safety pins and conducting aircraft pre-flight inspections.  He further stated that his duties on the flight line placed him near the air base perimeter as the flight line was near the base perimeter.  The Board previously found that the Veteran was competent to give that testimony as it is within his personal knowledge, but additionally found that his service on the flight line and traveling between buildings on base did not rise to the level of serving near the air base perimeter as contemplated by the VA manual.  However, the Joint Motion for Remand found that the Board erred in rejecting the Veteran's lay statements and assertions without first making a determination as to his credibility.  

The Board has reviewed the record for evidence of the Veteran's placement along the perimeter of U-Tapao Air Field in Thailand.  The records do not confirm the exact placement for his duties.  His AF Form 626 clearly shows that the Veteran was stationed at U-Tapao Air Force Base.  However, his personnel file does not contain any records from that service.  His personnel file is replete with records and the Board believes it is complete with all available records.  From the AF Form 626, it appears that the Veteran was stationed in Guam, then Japan, then U-Tapao Air Force Base, then back to the United States, all prior to May 1975.  Only the Guam records and the United States records are of record, showing duties and performance reviews.  These records show that the Veteran was a bombardier, as he has indicated.  He prepared mission flight plans and bombings.  He was variably an assistant or in charge of the ground safety and inspections.  Although the records do not include those from the Veteran's service at U-Tapao Air Force Base in Thailand, they generally corroborate his line of duties which was consistent and progressive during his service career.  In addition, his reviews were very positive and attested to his capabilities.  The Board therefore finds the statements of the Veteran to be credible as to his duties and where they placed him on the Air Force Base, including nearing the perimeter.  The official documents which recorded information about U-Tapao Air Force Base noted that there was heavy, dense vegetation along the perimeter, subject to herbicide spraying.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that that service near the perimeter of the base has been established through the Veteran's lay statements and generally supportive documentation.  The Veteran's activities in Thailand were completed during the VA-designated timeframe for which herbicide exposure in Thailand may be presumed.  Therefore, based on the above-referenced unclassified DoD document showing that that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand, the VA Public Health website, the Veteran's credible assertions of serving on various occasions along or in close proximity to the perimeter area of U-Tapao Air Force Base, and resolving all reasonable doubt in his favor, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during service in Thailand.

In light of the foregoing, service connection for diabetes mellitus is warranted, as a presumptive disorder for Veteran's exposed to herbicides during service.  38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to hypertension, the Board notes that in the notice of proposed rulemaking, it was explained that the term "ischemic heart disease," which is a presumptive disease for herbicide exposed Veterans, does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  The term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e)(3), Note (2) (2015).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The matter of direct service connection must still be considered, as well as whether hypertension was manifest within the first post-service year.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994). 

The service medical records do not shows findings of hypertension nor are manifestations of hypertension within one year of service shown.  The Board has reviewed the pertinent records and the Veteran's blood pressure readings do not conform with hypertension pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  For example, there was no diagnosis of hypertension, no medication prescribed for hypertension and diastolic pressure was not predominantly 100 or more (it was predominantly 82 or less) and the systolic pressure was not predominantly 160 or more, but was much lower.  

After service, in 2005, the Veteran was noted to have pre-hypertension in his medical records and he was subsequently diagnosed as having hypertension.  The Veteran has asserted that his hypertension is related to inservice herbicide exposure.  However, the Board finds more probative the VA regulations which restrict presumptive service connection on the basis of herbicide exposure to other disabilities as the regulations were based on medical research and evaluation in making complex medical assessments.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran has not submitted any competent evidence that relates current hypertension to service.  He is not competent to provide an opinion on that relationship himself as he is not shown to have the appropriate medical training.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).

The post-service medical evidence shows that hypertension was first several years after service.  The Veteran asserts that he was exposed to herbicides which caused hypertension.  However, there is no presumption for service connection for hypertension for Veterans exposed to herbicides.  The Veteran has not submitted any competent evidence relating hypertension to herbicides or to any other aspect of his service.  The Veteran does not assert that there is any other etiological connection to service and there is no other competent and credible evidence that hypertension was otherwise incurred in service or manifest within a year of service.  

Accordingly, the Board finds that the preponderance of the evidence is against a claim for service connection for hypertension and that claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).




ORDER

Service connection for diabetes mellitus is granted

Service connection for hypertension, to include as secondary to exposure to herbicides, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


